On motion for a rehearing,
Bakewell, J.,
delivered the-opinion of the court.
This is a motion for a rehearing. We have carefully considered the arguments of counsel, filed in support of the-motion.
It is urged that, though general term might have entered the decree which should have been entered by special term, in this cause, and did not do so, we, on appeal from the order of general term remanding the cause for a new trial, have no power to enter such a decree as was the neces*247sary legal and logical consequence of the finding of the Circuit Court at special term, which found the issues for plaintiff, and committed error in the decree which it entered upon the finding. We consider that it was our clear duty not to reverse and remand the cause, no error having been committed up to the entry of the decree, and that, all the facts "being before us, we had the power to enter here such a decree as manifestly ought to have been entered by the court which tried the cause. The decree of the Circuit Court at special term was one by which plaintiff was aggrieved, and ho appealed from it, as he lawfully might. He was also aggrieved by the order of general term, and from that order an appeal lay on certain conditions, with which plaintiff fully complied. To say that he was not aggrieved by the order of general term, because that order involved the reversal of a decree of special term by which he was also aggrieved, is a mere play upon words, and to say that we cannot, in this case, enter a final decree here, because general term did not see fit to do so, is to take a view of the powers and duties of this court in which we cannot acquiesce.
The argument on the merits of the case presents no suggestion which has not been fully considered. We see no reason for granting a rehearing in this cause, and the application is therefore denied.
All the judges concur.